80 S.E.2d 454 (1954)
239 N.C. 672
DUBOSE
v.
HARPE.
No. 162.
Supreme Court of North Carolina.
March 17, 1954.
*455 Ward & Bennett, Asheville, for respondent appellant.
M. John DuBose, Asheville, in Pro. Per.
WINBORNE, Justice.
This is the question involved on this appeal, as presented by the appellant: "Must a special proceeding for partition of personal property, brought by one tenant in common against his cotenant, be tried in the county in which the petitioner or respondent reside at its commencement?" The answer is "No".
It is pertinent to note that Chapter 46 of the General Statutes is entitled "Partition", Article 1 of which relates to partition of real property, and Article 4 to the partition of personal property. It is provided that "Partition under this chapter shall be by special proceeding, and the procedure shall be the same in all respects as prescribed by law in special proceedings, except as modified herein." G.S. § 46-1. And when the statute expressly declares that a certain thing shall be done by a special proceeding, its character is fixed. Thus it appears from the statute a proceeding for the partition of real or personal property is a special proceeding by petition filed before the Clerk, with jurisdiction to render such relief as is conferred by the statute. McIntosh Secs. 96-97, pp. 89, 90 and 91. In a special proceeding the summons is returned, and the pleadings filed, and the case heard before the Clerk at any time.
And as to venue in partition, it is provided in G.S. § 46-2 that "The proceeding for partition, actual or by sale, must be instituted in the county where the land or some part thereof lies. * * *"
On the other hand, in reference to "Partition of Personal Property", it is provided in G.S. § 46-42 that "When any persons entitled as tenants in common, or joint tenants, of personal property desire to have a division of the same, they, or either of them, may file a petition in the superior court for that purpose; and the court, if it think the petitioners entitled to relief, shall appoint three disinterested commissioners * * * to divide such property * * * among the tenants in *456 common, or joint tenants." While the statute as to venue does not expressly refer to proceeding for partition of personal property, it may be considered in pari materia with the provisions of the statute prescribing procedure in such cases. Clark v. Carolina Homes, 189 N.C. 703, 128 S.E. 20. And it is inconceivable that the General Assembly intended to provide different rules for venue in respect to partition of the two classes of property.
Be that as it may, the General Assembly may have considered, and we hold properly so, that the provisions of the statute G.S. § 1-76 (4) is applicable to cases of proceedings for the partition of personal property. It provides that actions for the recovery of personal property where the recovery of the property itself is the sole or primary relief demanded must be tried in the county in which the subject of the action or some part thereof is situated, subject to the power of the court to change the place of trial in cases provided by law.
In this connection, it is said in Marshburn v. Purifoy, 222 N.C. 219, 22 S.E.2d 431, 433: "Decisions of this Court, interpretive of the statutory rule, are to the effect that where the recovery of personal property is the sole relief demanded, or even the chief, main or primary relief, the other being an incidental part, the county in which the personal property or some part of it is situated is the proper venue", citing Brown v. Cogdell, 136 N.C. 32, 48 S.E. 515.
It is a well established principle of law in this State that a tenant in common cannot maintain an action against a cotenant to recover specific personal property. His remedy is partition. Powell v. Hill, 64 N.C. 169. See also Blakeley v. Patrick, 67 N.C. 40; Boylston Ins. Co. of Boston v. Davis, 68 N.C. 17; Grim v. Wicker, 80 N.C. 343; Strauss v. Crawford, 89 N.C. 149; Shearin v. Riggsbee, 97 N.C. 216, 1 S.E. 770. Also compare Moore v. Eure, 101 N.C. 11, 7 S.E. 471.
In Grim v. Wicker, supra, Ashe, J., writing for the Court, said: "A petition for the division of personal property held in common, or a sale for the purpose of division depending upon the nature of the property, is the only remedy one tenant in common has against another for withholding from him the possession."
Thus a special proceeding for the actual partition of personal property has for its sole relief the obtaining possession of the interest of the petitioner therein, by division of the property.
So holding, it is unnecessary to consider the question of waiver of right to ask for removal. See Teer Co. v. Hitchcock Corp., 235 N.C. 741, 71 S.E.2d 54, and cases cited, including Garrett & Co. v. Bear, 144 N.C. 23, 56 S.E. 479.
For reasons stated, the judgment below is.
Affirmed.